PCIJ_AB_75_PanevezysSaldutiskisRailway_EST_LTU_1938-06-30_ORD_01_PO_00_FR.txt. 1938.
Le 30 juin.
Rôle général

nos 74 et 76.

53

COUR PERMANENTE DE JUSTICE INTERNATIONALE

ORDONNANCE RENDUE LE 30 JUIN 1938

ANNEE JUDICIAIRE 1938

AFFAIRE DU CHEMIN DE FER
PANEVEZYS-SALDUTISKIS

(EXCEPTIONS PRELIMINAIRES)

Présents : M. GUERRERO, Président; sir CECIL Hurst,

Président; le comte RostworowskiI, MM. Froma-
GEOT, DE BUSTAMANTE, ALTAMIRA, ANZILOTTI, URRU-
TIA, NEGULESCO, Jhr. vAN Eysinca, MM. Nacaoka,
CHENG, DE VISSCHER, juges; MM. STRANDMAN et

RÔMER'IS, juges ad hoc.

La Cour permanente de Justice internationale,

ainsi composée,
après délibéré en Chambre du Conseil,

vu les articles 40 et 48 du Statut de la Cour,
vu l’article 62 du Règlement de la Cour,

Rend l'ordonnance suivante :

EN CE QUI CONCERNE L'ÉTAT DE LA PROCÉDURE :

Considérant que, par une requête déposée et enregistrée au
Greffe de la Cour le 2 novembre 1937, le Gouvernement esto-
nien a introduit devant la Cour une instance contre le Gouver-
nement lithuanien relative aux droits revendiqués par la Société
Esimene Juurdeveo Raudteede Selis Venemaal sur la ligne de

chemin de fer Panevezys-Saldutiskis ;

4

Considérant que la requéte est. présentée par référence aux
déclarations d’adhésion de l’Estonie et de la Lithuanie à la
54 A/B 75. — CHEMIN DE FER PANEVEZYS-SALDUTISKIS

disposition facultative de l’article 36, alinéa 2, du Statut de la
Cour ;

Considérant que la requête demande qu'il plaise à la Cour
dire et juger :

« I. Qu’à tort le Gouvernement lithuanien a refusé de recon-
naître les droits de la Société Esimene Juurdeveo Raudteede Selts
Venemaal, en tant que propriétaire et concessionnaire de la
ligne de chemin de fer Panevezys-Saldutiskis, et de l’indemniser
pour la saisie et l'exploitation illégales de cette ligne.

2. Que le Gouvernement lithuanien est tenu à la réparation
du préjudice subi de ce chef par la Société Esimene Juurdeveo
Raudteede Selts Venemaal et évalué, à la suite du retrait par
ladite société de ses propositions transactionnelles, à la somme
de Lits-or 14.000.000 avec intérêts à 6% l'an à compter du
Ir janvier 1937. »

Considérant que la requête a été notifiée au Gouvernement
lithuanien à la date du 2 novembre 1937 ;

Considérant que, la Cour ne comptant sur le siége aucun juge
de la nationalité des Parties en cause, les Gouvernements esto-
nien et lithuanien se sont prévalus du droit de désigner chacun
un juge conformément aux dispositions de l’article 31 du Sta-
tut et ont désigné respectivement 4 ce titre, le Gouvernement
estonien, M. Otto Strandman, et le Gouvernement lithuanien,
M. Mykolas Rômer'is ;

Considérant que, par ordonnance du 15 novembre 1037, le
Président de la Cour a fixé les délais pour la présentation des
Mémoire, Contre-Mémoire, Réplique et Duplique ;

Considérant que le Gouvernement estonien a, dans le délai
ainsi fixé, effectué le dépôt de son Mémoire, aux termes duquel
il a conclu à ce qu’il plaise à la Cour dire et juger:

« 1° Qu’a tort le Gouvernement lithuanien a refusé de recon-
naître les droits de la Société Esimene Juurdeveo Raudteede
Selis Venemaal, en tant que propriétaire et concessionnaire de
la ligne de chemin de fer Panevezys-Saldutiskis, et de l’indem-
niser pour la saisie et l'exploitation illégales de cette ligne.

2° Que le Gouvernement lithuanien est tenu à la réparation
du préjudice subi de ce chef par la Société Esimene Juurdeveo
Raudteede Selis Venemaal et évalué à T) la somme de Lits-or
6.850.000 représentant le prix du chemin de fer, plus Il) la
somme représentant les annuités dues pour l'exploitation du
chemin de fer par les autorités lithuaniennes du jour de la
saisie au jour du paiement, chaque annuité étant forfaitairement
considérée égale à six pour cent du prix du chemin de fer fixé
ci-dessus. »

Considérant que, le 15 mars 1938, date fixée pour le dépôt
de son Contre-Mémoire, le Gouvernement lithuanien a présenté
des exceptions préliminaires qu’il a accompagnées d’un Contre-
Mémoire préliminaire ;

5
55 A/B 75. — CHEMIN DE FER PANEVEZYS-SALDUTISKIS

Considérant que le Gouvernement lithuanien oppose aux
demandes du Gouvernement estonien deux exceptions respecti-
vement basées: la première « sur l’inobservation par le Gou-
vernement estonien de la règle du droit des gens qui veut que
la demande soit nationale non seulement au moment de sa pré-
sentation, mais également au moment du préjudice subi», et la
deuxième « sur l’inobservation par le Gouvernement estonien de
la règle du droit des gens exigeant l'épuisement du recours
interne » ; que ledit Gouvernement conclut en priant la Cour de
déclarer irrecevables les demandes du Gouvernement estonien ;

Considérant que, par le fait du dépôt de l'acte introductif
d’exceptions et conformément à l’article 62, alinéa 3, du Régle-
ment, la procédure sur le fond ayant été suspendue, le Prési-
dent de la Cour a fixé le délai dans lequel le Gouvernement
estonien pouvait présenter un exposé écrit contenant ses obser-
vations et conclusions sur les exceptions soulevées par le Gou-
vernement lithuanien ;

Considérant que le Gouvernement estonien a déposé dans le
délai ainsi fixé ses observations et conclusions écrites deman-
dant à la Cour de rejeter les exceptions préliminaires du Gou-
vernement lithuanien ;

Considérant qu’au cours des audiences publiques tenues les
13, 14, 15, 17 et 18 juin 1938, la Cour a entendu en leurs
plaidoiries sur lesdites exceptions, pour la Lithuanie M. André
Mandelstam, agent, et pour l’Estonie le baron Boris Nolde,
agent ;

Considérant qu’au cours de la procédure orale les conclusions
formulées dans les piéces de la procédure écrite ont été main-
tenues de part et d’autre par les Parties ;

Considérant qu’en cet état il appartient 4 la Cour, aux termes
de l’article 62, alinéa 5, de son Règlement, soit de statuer sur
les exceptions, soit de les joindre au fond ;

EN CE QUI CONCERNE LES EXCEPTIONS PRÉLIMINAIRES :

Considérant que les exceptions préliminaires du Gouvernement
lithuanien tendent à faire décider par la Cour que le Gouver-
nement estonien n'est, dans l’espéce, fondé ni à prendre en
mains la cause de la Société Esimene Juurdeveo Raudteede Selts
Venemaal, ni à soumettre cette affaire à la Cour;

Considérant que le Gouvernement estonien a conclu au rejet
desdites exceptions en faisant valoir, en ordre principal, que
c'est à tort que le Gouvernement lithuanien les a qualifiées
d’exceptions préliminaires, et, à titre subsidiaire, que ces moyens
sont mal fondés ;

Considérant que, dans la phase actuelle de la procédure, une
décision ne peut être prise ni sur le caractère préliminaire des
exceptions, ni sur le bien-fondé de ces mêmes exceptions; qu’en

6
56 A/B 75. — CHEMIN DE FER PANEVEZYS-SALDUTISKIS

effet, une telle décision soulèverait des questions de fait et des
points de droit sur lesquels les Parties sont à plusieurs égards
en désaccord et qui sont trop étroitement liés au fond pour
que la Cour puisse se prononcer, dès à présent, à leur sujet ;

Considérant que, en raison dudit désaccord entre les Parties,
la Cour a besoin des informations les plus précises concernant
les thèses juridiques énoncées par les Parties et les motifs à
l'appui de ces thèses ;

Considérant qu’en statuant sur les exceptions la Cour risque-
rait soit de trancher des questions qui appartiennent au fond
de l'affaire, soit d'en préjuger la solution ;

Considérant que la Cour peut toujours ordonner la jonction
des exceptions préliminaires au fond, lorsque les intérêts de la
bonne administration de la justice lui en font un devoir ;

Considérant qu’en conséquence les exceptions soumises par le
Gouvernement lithuanien doivent être jointes au fond;

EN CE QUI CONCERNE LA SUITE DE LA PROCÉDURE :

Considérant qu'aux termes de l’article 62, alinéa 5, du Régle-
ment, il appartient à la Cour, lorsqu'elle joint les exceptions au
fond, de fixer de nouveau les délais pour la suite de l'instance ;
qu’il convient donc de fixer dès maintenant les délais pour la
présentation des Contre-Mémoire, Réplique et Duplique sur le fond ;

La Cour:

I) joint les exceptions soulevées par le Gouvernement lithua-
nien au fond de l’instance introduite par la requête du Gouver-
nement estonien, enregistrée au Greffe le 2 novembre 1937,
pour étre statué par un seul et méme arrét sur lesdites excep-
tions et, éventuellement, sur le fond ;

2) fixe comme il suit les délais pour le dépôt des pièces ulté-
rieures :

a) pour le Contre-Mémoire du Gouvernement lithuanien : le
ier septembre 1938 ;

b) pour la Réplique du Gouvernement estonien : le 14 octobre
1938 ; |

c) pour la Duplique du Gouvernement lithuanien : le 25 novem-
bre 1938.
57 A/B 75. — CHEMIN DE FER PANEVEZYS-SALDUTISKIS

Fait en français et en anglais, le texte français faisant foi,
au Palais de la Paix, 4 La Haye, le trente juin mil neuf cent
trente-huit, en trois exemplaires, dont l’un restera déposé aux
archives de la Cour et dont les autres seront transmis respec-
tivement au Gouvernement estonien et au Gouvernement lithua-
nien.

Le Président de la Cour:

(Signé) J. G. GUERRERO.

Le Greffier de la Cour :
(Signé) J. LOPEZ Oxivan.
